DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I and Species I in the reply filed on 7/8/2022 is acknowledged.
Claims 2, 12-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/2022. Note, claim 2 (which claim 17 depends from) is directed to nonelected Species II, since it requires the embedding resin, which is separated from the external surface resin, to be embedded in the recessed portion of the substrate.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first surface side" in lines 10-11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the recess" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of prosecution, the claimed “recess” will be interpreted as being the same as the claimed “recessed portion”.
Claim 6 recites the limitation "the shape" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the second surface side" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Note the dependent claims 3-11 and 16 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US 2012/0025354 A1, hereinafter “Sasaki”)
Regarding independent claim 1, Figures 3-4 and 19-20 of Sasaki disclose a chip component comprising: 
a substrate 10/30 (collectively 10 “device region” and 30 “substrate”- ¶0108) having a first surface (i.e., the top surface of 10) and a second surface (i.e., the bottom surface of 30) on an opposite side from the first surface, and a third surface that connects the first surface to the second surface; 
an external surface resin 22/23 (collectively 22 “surface insulating layer” and 23 “insulating layer”, which comprise resin- ¶¶0106-0107) that covers at least the third surface of the substrate 10/30; and 
a terminal electrode 32 (“connecting pads”- ¶0108) disposed in the first surface of the substrate 10/30 and exposed from the external surface resin 22/23, since as shown in Figure 4 pads 32 are formed in layer 77 which is part of memory cell 41 which is part of device region 10 (¶0142); 
a recessed portion 20/21 (collectively 20 and 21 “groove parts”- ¶0096) being formed in an end portion of the third surface of the substrate 10/30, the end portion being on the first surface side, the external surface resin 22/23 being embedded in the recessed portion 20/21.
Regarding claim 3, Figures 3-4 and 19-20 of Sasaki disclose the chip component further comprising: 
an insulating layer 31 (“insulating layer”- ¶0104) that is formed on the first surface of the substrate 10/30 and covers the recess 20 in a diagonal direction,  
wherein the recessed portion 20/21 has a recessed surface continuous from the first surface of the substrate 10/30 and the insulating layer 31.
Regarding claim 4, Figures 3-4 and 19-20 of Sasaki disclose wherein the recessed surface bulges toward an inside of the substrate 10/30 from an end edge of the first surface of the substrate 10/30 as viewed in section and has a vertex portion located in a more inward region of the substrate 10/30 than the end edge of the first surface.
Regarding claim 5, Figure 2 of Sasaki discloses wherein the recessed portion 20/21 has an annular shape enclosing the first surface of the substrate 10/30 as viewed in plan.
Regarding claim 6, Figures 3-4 and 19-20 of Sasaki disclose wherein the external surface resin 22/23 has the shape of a film that is in direct contact with the third surface of the substrate 10/30.
Regarding claim 7, Figure 20 of Sasaki discloses wherein the first surface of the substrate 10/30 is a connecting surface that is configured to couple with a connection target 34 (“base”- ¶0165) when the chip component is connected to the connection target 34.
Regarding claim 8, Figures 19-20 of Sasaki disclose wherein the external surface resin 22/23 includes a first part that covers the third surface of the substrate 10/30.
Regarding claim 9, Figures 19-20 of Sasaki disclose wherein the first part of the external surface resin 22/23 has an end surface located on the second surface side of the substrate 10/30 with respect to a surface of the terminal electrode 32.
Regarding claim 16, Figures 3-4 and 19-20 of Sasaki disclose wherein a size (i.e., the depth of 20b) in a substrate thickness direction of the recessed portion 20/21 is 80 µm to 120 µm (¶0101), which anticipates the claimed range of “equal to or more than 1 µm” and is smaller than a thickness of the substrate 10/30.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Kuroki et al. (US 2019/0006614 A1, hereinafter “Kuroki”).
Regarding claim 10, Figure 20 of Sasaki disclose wherein an adhesive layer 33 (“adhesive layer”- ¶0143) covers the second surface of the substrate 10/30.
Sasaki does not expressly disclose the composition of the adhesive layer and wherein the external surface resin includes a second part that covers the second surface of the substrate.
Kuroki discloses an adhesive layer (i.e., “adhesive agent layer”- ¶0348) which comprises a resin material (¶0348).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sasaki such that the adhesive layer comprises a resin material as taught by Kuroki for the purpose of utilizing a suitable and well-known composition of an adhesive layer which is preferable due to its excellent humidity resistance and water resistance, and the property of rarely contracting at the time of being cured (Kuroki ¶0348). Thus, in the combined teachings of Sasaki and Kuroki the claimed external surface resin can be interpreted as collectively being elements 22, 23 and 33, which all include a resin composition and thereby the combined teachings disclose wherein the external surface resin 22/23/33 includes a second part that covers the second surface of the substrate 10/30.
Regarding claim 11, the combined teachings, particularly Figures 3-4 and 19-20 of Sasaki disclose wherein the second surface of the substrate 10/30 is a ground surface having a grinding trace (¶0157), and the second part of the external surface resin 22/23/33 fills the grinding trace and covers the second surface of the substrate 10/30, since the second surface of substrate 10/30 would inherently have a rough surface at a microscopic level which would include microscopic ridges and valleys which would be covered and filled by resin 22/23/33.
Additionally, regarding the claim limitation “wherein the second surface of the substrate is a ground surface having a grinding trace” which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. (US 2014/0048926 A1), which discloses a chip component comprising a substrate with a recessed portion covered by an external surface resin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895